DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on August 8, 2019.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 8, 2019 and May 21, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-10, 12, 13 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arbuckle et al. (US 8,417,399).
Arbuckle et al. discloses the same method for controlling the attitude of a marine vessel as claimed, as shown in Figures 1-24, which is comprised of a method including the steps of identifying a natural roll frequency, defined as Part #230, of a marine vessel, defined as Part #10, as shown in Figure 17c, measuring a roll motion, defined as Part #234, as shown in Figure 18c, of said marine vessel with an attitude sensor, defined as Part #106, as described in lines 26-36 of column 11, determining that said roll motion exceeds a threshold roll, defined as Part R in Figure 18c, where no steering input is present, determining a counteracting drive movement for at least one propulsion device, defined as Parts #27 and 28, as shown in Figures 10 and 14, based on said measured roll motion and said natural roll frequency of said marine vessel, and controlling a steering actuator or microprocessor, defined as Part #116, as shown in Figure 11, to move said at least one propulsion device to effectuate said counteracting drive movement so as to counteract the roll motion of said marine vessel, as described in lines 7-31 of column 19.  Said counteracting drive movement includes a drive angle of said at least one propulsion unit, as shown in Figures 2-4.  Vessel characteristics may be stored in the memory of said steering actuator or microprocessor, as described in lines 13-19 of column 19.  An engine, defined as Part #86, of said at least one propulsion device, as shown in Figure 10, may also be controlled to effectuate said counteracting drive movement to counteract the roll motion of said marine vessel.   Pitch motion, defined as Part #232, as shown in Figure 18b, is also measured with said attitude sensor, in order to determine that said pitch motion exceeds a threshold pitch, defined as Part P, as shown in Figure 18b, that will excite a natural pitch frequency, defined as Part #220, as shown in Figure 15b.  Said steering actuator or microprocessor is also controlled to move said at least one propulsion device to effectuate said counteracting drive movement so as to counteract the pitch motion of said marine vessel, as described in lines 7-31 of column 19.  Said attitude sensor also determines the speed and acceleration of said marine vessel in six degrees of freedom, as described in lines 47-57 of column 14.
Arbuckle et al. also discloses the same system for controlling the attitude of a marine vessel as claimed, as shown in Figures 1-24, which is comprised of first and second propulsion devices, defined as Parts #27 and 28, a steering actuator, defined as Part #116, for said first and second propulsion devices, as shown in Figure 11, a vessel attitude sensor, defined as Part #106, for measuring roll and pitch motion of said marine vessel, and a controller, defined as Part #150, which receives roll motion measurements from said attitude sensor, as shown in Figure 14, determines that a roll or pitch motion exceeds a threshold roll, defined as Part R, or a threshold pitch, defined as Part P, as shown in Figures 18b-c, determines a counteracting drive movement for at least one of said propulsion devices based on the roll and pitch motion measurements and the natural roll and pitch frequencies of said marine vessel, and controls said steering actuator or microprocessor in order to effectuate said counteracting drive movement so as to counteract the roll and pitch motion of said marine vessel, as described in lines   7-31 of column 19.  An engine, defined as Part #86, of each of said propulsion devices, as shown in Figure 10, may also be controlled to effectuate said counteracting drive movement to counteract the roll motion of said marine vessel.  Vessel characteristics may also be stored in the memory of said steering actuator or microprocessor, as described in lines 13-19 of column 19.

Allowable Subject Matter
Claims 6, 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




June 21, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617